Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 4/27/21 is acknowledged.  Claims 1-6 and 9-14 are under consideration.  Claims 7, 8 and 15-23 have been canceled.  Claims 4 and 5 have been withdrawn.  Claim 1 has been amended.  
Claims 1-3, 6, and 9-14 are under consideration to the extent that the method comprises the elected species, a) removal by peeling; b) crosslinked (meth)acrylate copolymer; c) curable gel coating; and d) uncoated nail surface. 
 
Objections Withdrawn
The objection of Claim 1 is withdrawn in view of the amended claim. 

Rejections Withdrawn
The rejection of Claims 8, 9, 11, 15, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amended and claims.

Rejections Maintained and New Grounds of Rejections
					Specification
The claim listing is objected to because claims 4 and 5 should be identified as “withdrawn-currently amended” and not "currently amended".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (2016/0175212; filed 12/17/14). 
This rejection is maintained, but has been modified to address the amended and canceled claims. 
Regarding Claims 1 and 6, Zhou et al. teach a nail treatment system and method comprising at least one basecoat, at least one second coat, and optionally at least one topcoat (e.g. abstract). Zhou et al. teach the method comprising:
(a) applying a base coat (i.e. adhesive) on an uncoated nail surface; and 
(b) applying a second coat (i.e. covering) to the base-coated nail surface, 
wherein following application the second coat is removable by peeling (e.g. paragraph 0009-0011, 0020, 0078; Table 3, Claim 16). Zhou et al. teach that the base coat (adhesive) comprises a solvent and a non-UV curable latex (i.e. pre-polymerized, solvent-based adhesive) 
Regarding Claim 9, Zhou et al. exemplify the base coat comprising styrene/acrylates/ammonium/ methacrylate copolymer and styrene/acrylates copolymer (e.g. Table 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the 
Claims 1-3, 6, 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (2016/0175212; filed 12/17/14) as evidenced by SAAPedia (Polyacrylate-21 < http://www.saapedia.org/en/saa/?type=detail&id=4715> accessed 2/26/21; available 9/8/2014).
This rejection is maintained, but has been modified to address the amended and canceled claims.
Regarding Claims 1, 6 and 9, the teachings of Zhou et al. are described supra.  
Regarding Claims 2 and 3, Zhou et al. teach that the nail composition is preferably peeled off in “whole pieces” (e.g. paragraph 0088).  While not explicit, this implies that the base coat (adhesive) is applied to the entire or a portion of the nail surface.  In addition, it would be obvious to one of ordinary skill in the art at the time of filing to apply the composition to the entire nail, or only a portion of the nail, as needed by the user.  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative 
Regarding Claims 10 and 11,  Zhou et al. teach that the base coat (i.e. adhesive) may comprise a crosslinked (meth) acrylate copolymer comprising monomers including esters of acrylic acid and methacrylic acid, methyl methacrylate, ethyl methacrylate, and polyacrylates (e.g. paragraph 0100-0105). 
Regarding Claim 13, Zhou et al. teach that the adhesive may comprise polyacrylates, including preferably polyacrylate-21.  As evidenced by SAAPedia, polyacrylate-21 has a comb structure (e.g. page 2). 
Regarding Claim 14, Zhou et al. teach that the base coat (i.e. adhesive) may comprise one or more reactive functional groups (e.g. paragraph 0016). 
While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. 
Applicant argues that Zhou teaches an aqueous base coat and not a solvent-based adhesive as recited in the amended claims.  This is not found persuasive.  Water is a solvent.  Applicant has not defined “solvent-based” in their Specification and the broadest reasonable interpretation includes water.  In addition, Zhou teaches the inclusion of “water and other solvents”, for example organic solvents, in the basecoat compositions (e.g. paragraphs 0092-0095).  Applicant may wish to consider an amendment to the claims to include the desired solvents, or exclude water, provided there is support in the Specification. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619